20-3629
     In re Paul J. DiPietro


                                         UNITED STATES COURT OF APPEALS
                                            FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
 1   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 2   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
 3   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
 4   CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
 5   EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 6   “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
 7   ANY PARTY NOT REPRESENTED BY COUNSEL.

 8          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 9   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
10   on the 25th day of March, two thousand twenty-two.

11   PRESENT:
12              BARRINGTON D. PARKER,
13              SUSAN L. CARNEY,
14              BETH ROBINSON,
15                        Circuit Judges.
16   _________________________________________

17   IN RE: PAUL J. DIPIETRO,

18                        Debtor.

19   ****************************************

20   HUDSON VALLEY FEDERAL CREDIT UNION,                              No. 20-3629

21                        Appellant,

22                                  v.

23   PAUL J. DIPIETRO,

24              Appellee.
25   _________________________________________

26   FOR APPELLANT:                                       RICHARD R. DUVALL, McCabe & Mack
27                                                        LLP, Poughkeepsie, NY.

28   FOR APPELLEE:                                        No appearance.
 1           Appeal from the United States District Court for the Southern District of New York
 2   (Karas, J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,
 4   ADJUDGED, AND DECREED that the appeal is DISMISSED for lack of appellate
 5   jurisdiction.

 6           Appellant Hudson Valley Federal Credit Union (“Hudson Valley”) seeks review of a
 7   February 5, 2019 order of the district court affirming in part, and reversing and remanding in
 8   part, a November 7, 2017 order of the bankruptcy court. In that 2017 order, the bankruptcy
 9   court held Hudson Valley in contempt, awarded damages, and imposed additional coercive
10   sanctions based on a determination that Hudson Valley violated the automatic stay imposed
11   by 11 U.S.C. § 362 with regard to its customer, Debtor-Appellee Paul J. DiPietro. The
12   determination arose from Hudson Valley’s actions in limiting DiPietro’s online access to his
13   account and use of an ATM after he filed his Chapter 7 petition for bankruptcy protection.
14   In its February 2019 decision, the district court affirmed the contempt finding but did not
15   accept the bankruptcy court’s damages and sanctions awards. Instead, it vacated those
16   rulings and remanded for reconsideration of those items. On remand, DiPietro abandoned
17   the contempt proceedings and in September 2020, the bankruptcy court entered judgment of
18   dismissal for failure to prosecute. Hudson Valley then obtained a ruling from the district
19   court, denominated as one under Federal Rule of Civil Procedure 54(b) and purporting to
20   “certif[y] as a final judgment” its February 2019 order. App’x at 108. Hudson Valley
21   appealed from that ruling, seeking reversal of the district court’s contempt decision. It is that
22   appeal that is now before us. DiPietro has not entered an appearance.

23           In any appeal, we must first satisfy ourselves of our own jurisdiction. See Henrietta D.
24   v. Giuliani, 246 F.3d 176, 179 (2d Cir. 2001). We conclude for the reasons set forth below
25   that we lack jurisdiction and must dismiss the appeal. We assume the parties’ familiarity with
26   the underlying facts, procedural history, and arguments on appeal, to which we refer only as
27   necessary to explain our decision.




                                                     2
 1          In bankruptcy cases, our appellate jurisdiction is limited to “‘appeals from all final
 2   decisions, judgments, orders, and decrees’ of district courts sitting in review of bankruptcy
 3   courts.” Bowers v. Connecticut National Bank, 847 F.2d 1019, 1021 (2d Cir. 1988) (quoting 28
 4   U.S.C. § 158(d)(1)) (emphasis omitted). Although “[t]he finality requirement is less rigidly
 5   applied in bankruptcy than in ordinary civil litigation, and ‘orders in bankruptcy cases may be
 6   immediately appealed if they finally dispose of discrete disputes within the larger case,’” In re
 7   Johns-Manville Corp., 920 F.2d 121, 126 (2d Cir. 1990) (quoting In re Saco Local Dev. Corp., 711
 8   F.2d 441, 444 (1st Cir. 1983)) (emphasis omitted), our Court “lack[s] jurisdiction over
 9   appeals from orders of district courts remanding for ‘significant further proceedings’ in
10   bankruptcy courts,” Bowers, 847 F.2d at 1023 (quoting In re Chateaugay Corp., 838 F.2d 59, 62
11   (2d Cir. 1988)). We consider such orders to lack the statutorily requisite finality.

12          In addition, even where a district court has entered a “final judgment” on an appeal
13   from a bankruptcy court decision, “[i]t is a fundamental principle of jurisprudence that ‘[a]
14   party may not appeal from a judgment or decree in his favor, for the purpose of obtaining a
15   review of findings he deems erroneous which are not necessary to support the decree.’” In re
16   O’Brien, 184 F.3d 140, 141 (2d Cir. 1999) (quoting Electrical Fittings Corp. v. Thomas & Betts
17   Co., 307 U.S. 241, 242 (1939)). We understand the “prevailing party” principle to derive in its
18   essence from the law of standing: where a party has prevailed below, any concrete harm he
19   incurred from the initial ruling has been eradicated, taking with it his standing to challenge
20   any interlocutory harm. Because “[s]tanding is not merely a prudential doctrine but an Article
21   III limitation on the scope of federal judicial power,” this Court generally lacks jurisdiction
22   over an appeal filed by a prevailing party. Id. at 142.

23          We conclude that Hudson Valley’s appeal clears neither the “final judgment” nor the
24   “prevailing party” hurdles to our exercise of jurisdiction. The district court’s February 2019
25   contempt ruling was an interlocutory order rather than a final judgment, and the bankruptcy
26   court’s ultimate dismissal of the proceedings against Hudson Valley renders it a prevailing
27   party without standing to appeal.

28          Finality. First, by affirming the bankruptcy court’s contempt ruling but leaving the
29   remedy question open and directing “significant further proceedings” in bankruptcy court,

                                                      3
 1   Bowers, 847 F.2d at 1023, the district court’s February 2019 order did not effect a “final”
 2   disposition of DiPietro’s claim against Hudson Valley. Cf. In re Integrated Res., Inc., 3 F.3d 49,
 3   53 (2d Cir. 1993) (concluding that bankruptcy court order was not final because damages
 4   determination had not been made); In re Brown, 803 F.2d 120, 121–23 (3d Cir. 1986) (finding
 5   that court of appeals lacked jurisdiction over appeal from district court order that found
 6   violation of automatic stay but remanded for determination of damages).

 7          To the extent Hudson Valley maintains that, notwithstanding the February 2019
 8   order’s remand aspect, that order has become appealable by virtue of the district court’s
 9   subsequent Rule 54(b) order, it is mistaken. The putative Rule 54(b) order here did not
10   transform the earlier partial ruling on a single claim into an appealable final judgment. See
11   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742–44 (1976). A district court may enter partial
12   final judgment under Rule 54(b) only in two circumstances: (i) when a final judgment has
13   been reached with respect to a single claim in a multiple claim action, or (ii) when a final
14   judgment has been reached with respect to a single party in a multiple party action. See Fed.
15   R. Civ. P. 54(b). It cannot be entered in a proceeding such as that presented here between
16   DiPietro and Hudson Valley, involving a single claim against a single party. See Liberty Mut.,
17   424 U.S. at 742–43. That the order was issued within the setting of a bankruptcy proceeding
18   triggered by DiPietro’s personal bankruptcy petition is of no moment: the contempt
19   proceeding was an independent whole, prosecuted by DiPietro against Hudson Valley. Rule
20   54(b) simply does not apply here. Thus, the district court’s Rule 54(b) order was entered in
21   error and does not render the district court’s contempt ruling an appealable final judgment.

22          Prevailing party. Second, although an interlocutory ruling typically is treated as having
23   merged with a subsequent final judgment for purposes of appellate review, see Shannon v. Gen.
24   Elec. Co., 186 F.3d 186, 192 (2d Cir. 1999), a party that receives a final judgment in its favor
25   ordinarily may not appeal an adverse interlocutory ruling, see In re DES Litigation, 7 F.3d 20,
26   23 (2d Cir. 1993). Hudson Valley may insist that the bankruptcy court’s partially vacated
27   contempt order is the final judgment in this case, but in that too it is mistaken. The final
28   disposition of DiPietro’s contempt proceeding against Hudson Valley was instead the
29   bankruptcy court’s 2020 dismissal of the proceeding for failure to prosecute.


                                                      4
 1           Unlike in the prevailing defendant in Electrical Fittings Corp., on which Hudson Valley
 2   relies, Hudson Valley is not aggrieved by any aspect of the bankruptcy court’s judgment or
 3   decree. 307 U.S. 241 (1939). By virtue of the district court’s partial reversal, the bankruptcy
 4   court order that held Hudson Valley in contempt and directed it to pay damages was no
 5   longer a final judgment. The bankruptcy court order dismissing the proceedings does not
 6   endorse any finding of contempt. Like the defendant and putative appellant in In re DES
 7   Litigation, Hudson Valley “verbalizes a request to vacate the judgment only to provide a basis
 8   to invite us to review the interlocutory rulings with which it disagrees,” not to modify any
 9   aspect of the bankruptcy court’s judgment of dismissal itself. 7 F.3d at 25. Hudson Valley
10   does not contend that the district court’s affirmance of the bankruptcy court’s contempt
11   finding would subject it to collateral estoppel consequences in any future proceeding, and it
12   has not identified any other potentially concrete damaging consequences of the district
13   court’s order aside from possible reputational harm. 1 These concerns and Hudson Valley’s
14   disagreement with the merits of the district court’s previous ruling are insufficient to vest
15   Hudson Valley with Article III standing or this Court with jurisdiction to consider this
16   appeal. See O’Brien, 184 F.3d at 142.

17           It is true that being subject to a judicially recorded entry of contempt is undesirable,
18   even if the recorded finding of contempt did not lead to a definitive adverse judgment. It is
19   also true that a lingering contempt finding on the docket may engender questions about
20   Hudson Valley’s rights and responsibilities in dealing with future debtor-customers and
21   indirectly affect adjudication of its actions in the face of a possible section 362 proceeding in
22   the future. Nonetheless, the existence of an unfavorable interlocutory ruling—even one that
23   may well be erroneous—does not confer standing on a prevailing party who is not otherwise
24   aggrieved by the judgment.




      1 In its letter brief addressing the Court’s jurisdiction over this appeal, Hudson Valley refers to the

     continuing “validity and effect” of the bankruptcy court’s contempt order. See Appellant’s Letter Br. at 4
     (Feb. 12, 2022), ECF No. 79. But it is not clear how the remainder of the bankruptcy court’s order—
     essentially a finding of liability that was not essential to the judgment of dismissal—has continuing effect now
     that the litigation has concluded.


                                                            5
1          The circumstances of the proceedings here have left Hudson Valley, through no fault
2   of its own, unable to pursue its legal challenge to the merits of the contempt finding against
3   it. Although we dismiss the appeal, we reiterate that this decision does not reflect a rejection
4   of Hudson Valley’s position on the merits.

5                                                * * *

6          For the foregoing reasons, the appeal is DISMISSED.

7                                                        FOR THE COURT:

8                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                   6